



EXHIBIT 10.3D




ADOBE INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
(GLOBAL)
Adobe Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby awards to Participant the Restricted Stock Unit Award (the
“Award”) covering the number of Restricted Stock Units set forth below. This
Award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Unit Award Agreement (the “Award Agreement”) and the Plan,
each of which is incorporated herein in its entirety. Unless otherwise defined
herein, capitalized terms shall have the meanings set forth in the Plan.
Participant:
Anil Chakravarthy


Date of Grant:
January 9, 2020


Vesting Commencement Date:
January 9, 2020


Number of Restricted Stock Units:
33,056



Vesting Schedule: This Award shall vest as to 33 1/3% of the Restricted Stock
Units on the first anniversary of the Vesting Commencement Date, an additional
33 1/3% on the second anniversary of the Vesting Commencement Date and a final
33 1/3% on the third anniversary of the Vesting Commencement Date so that the
Restricted Stock Units are fully vested on the third anniversary of the Vesting
Commencement Date; provided, however, that, except as set forth in the Award
Agreement, the Participant’s Service has not terminated prior to each such
vesting date.


Delivery of Shares: Subject to the limitations contained herein and the
provisions of the Plan, the Company shall settle vested Restricted Stock Units
by delivering to Participant whole shares of Stock, as provided in Sections 2, 3
and 5 of the Award Agreement.


Additional Terms/Acknowledgements:  The Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, and the Plan. The Participant further acknowledges that as of the
Date of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement, and
the Plan set forth the entire understanding between Participant, the Company and
any other applicable Participating Company regarding the Award and supersede all
prior oral and written agreements on that subject with the exception of any
applicable change of control plan approved by the Company’s Board of Directors
or a committee thereof and/or an applicable individual written retention
agreement or other agreement or severance provision between the Company, or a
subsidiary of the Company, and the Participant, to the extent applicable to the
Participant.





--------------------------------------------------------------------------------







ADOBE INC.


rsuagreementsignature1.gif [rsuagreementsignature1.gif]
By:
 
 
 
Shantanu Narayen
 
Chief Executive Officer
 
 
 
 
Address:
345 Park Avenue
 
 
San Jose, CA 95110-2704 USA





 
rsuagreementsignature.jpg [rsuagreementsignature.jpg]
 
 
rsuagreementdate.jpg [rsuagreementdate.jpg]
Signature:
 
 
Date:
 










--------------------------------------------------------------------------------






ADOBE INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


(GLOBAL)
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement, including the attached Appendix (“Award
Agreement”), Adobe Inc. (the “Company”) has awarded you, pursuant to its 2019
Equity Incentive Plan (the “Plan”), a Restricted Stock Unit Award for that
number of Restricted Stock Units as indicated in the Grant Notice. Unless
otherwise defined herein or in the Grant Notice, capitalized terms shall have
the meanings set forth in the Plan. Subject to adjustment and the terms and
conditions as provided herein and in the Plan, each Restricted Stock Unit shall
represent the right to receive one (1) share of Stock.


The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.


1.    VESTING.


(a)    The Restricted Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice, this Award Agreement and the
Plan, provided that vesting shall cease upon the termination of your Service,
except as otherwise set forth herein.


(b)    If your Service terminates due to your death or Disability, then you will
be given credit for an additional twelve (12) months of continuous Service such
that the number of Restricted Stock Units that otherwise would have vested had
your Service continued for an additional twelve (12) months following your
termination will accelerate and become vested as of the date of your Service
termination; provided, however, that in no event shall such applicable vesting
exceed 100% of the number of Restricted Stock Units subject to your Award. For
purposes of this provision, “Disability” shall mean your permanent and total
disability within the meaning of Section 22(e)(3) of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), and any applicable regulations
promulgated thereunder to the extent not inconsistent with the regulations under
Section 409A of the Code. Except as set forth in this Section 1, any Restricted
Stock Units subject to the Award that have not vested at the time of your
termination of Service for any or no reason will be forfeited immediately and
automatically transferred to and reacquired by the Company at no cost to the
Company.


(c)    If your Service is terminated by the Company without Cause or if you
terminate Service for Good Reason within one (1) year of the Vesting
Commencement Date, 50% of the total number of Restricted Stock Units subject to
your Award will become vested, subject to (i) your continued compliance with the
terms of your offer letter with the Company dated December 13, 2019 (the “Offer
Letter”) and (ii) timely execution, and non-revocation, of a general release and
waiver of claims against the Company in accordance with the terms and conditions
set forth in your Offer Letter. The terms “Cause” and “Good Reason” have the
meanings set forth in the Offer Letter.


(d)    For purposes of the Award, your Service will be considered terminated as
of the date you are no longer actively providing Service to the Participating
Company Group (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your Offer Letter), and unless otherwise
expressly provided in this Award Agreement or determined by the Participating
Company Group, your right to vest in the Award under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
your period of service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any). The Committee shall have the exclusive discretion to determine when you
are no longer actively providing Service for purposes of your Award (including
whether you may still be considered to be providing Services while on a leave of
absence). Any such determination by the Committee for the purposes of this Award
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company (or any Participating Company, as applicable)
for any other purpose.






1



--------------------------------------------------------------------------------





(e)    The Committee, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Restricted Stock
Units at any time, subject to the terms of the Plan. If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Notwithstanding Section 5 and in accordance with
Section 16, the payment of shares of Stock vesting pursuant to this Section 1
shall in all cases be paid at a time or in a manner that is exempt from, or
complies with, Code Section 409A.


2.
NUMBER OF RESTRICTED STOCK UNITS AND UNDERLYING SHARES OF STOCK.



(a)    The Restricted Stock Units subject to your Award and the shares of Stock
deliverable with respect to such Restricted Stock Units will be adjusted from
time to time for capitalization adjustments, as provided in Section 4.2 of the
Plan.


(b)    Any additional Restricted Stock Units, shares of Stock, cash or other
property that become subject to the Award pursuant to this Section 2 shall be
subject, in a manner determined by the Committee, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares of Stock covered by
your Award.


(c)    Notwithstanding the provisions of this Section 2, no fractional
Restricted Stock Units or rights for fractional shares of Stock shall be created
pursuant to this Section 2. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Restricted Stock Units or fractional
shares that might be created by the adjustments referred to in this Section 2.


3.    PAYMENT BY YOU. Subject to Section 12 below, and except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company with respect to your receipt of the Award, the vesting of the
Restricted Stock Units, or the delivery of the shares of Stock underlying the
Restricted Stock Units; provided, however, that your continued Service is
required for vesting of the Restricted Stock Units as set forth in the Grant
Notice and this Award Agreement.


4.    RIGHTS AS A STOCKHOLDER. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any shares of Stock hereunder unless and until
certificates representing shares of Stock (or other evidence of ownership as so
designated by the Company) (either, “Certificates”) will have been issued to you
pursuant to Section 5. After such issuance, you will have all the rights of a
stockholder of the Company with respect to voting such shares of Stock and
receipt of dividends and other distributions on such shares of Stock.


5.    DELIVERY OF SHARES. Each Restricted Stock Unit represents the right to
receive one share of Stock on the date that such Restricted Stock Unit vests.
Unless and until the Restricted Stock Units will have vested in the manner set
forth in Section 1, you will have no right to payment of any such Restricted
Stock Units. Except as provided in Section 6, any Restricted Stock Units that
vest in accordance with Section 1 will be paid to you in whole shares of Stock
as soon as practicable after vesting, but in each such case within the period
thirty (30) days following the vesting date, subject to you satisfying any
applicable tax withholding obligations as set forth in Section 12. In no event
will you be permitted, directly or indirectly, to specify the taxable year of
the payment of any Restricted Stock Units payable under this Award Agreement.


(a)    Deferred Shares. If you are eligible and elect to defer delivery of the
shares of Stock as provided in Section 6, such shares of Stock will be issued
and delivered to you on the date or dates that you elect on your deferral
election form. No shares of Stock shall be issued prior to vesting of the
Restricted Stock Units.


(b)    Delivery Following Death. If you are deceased at the time that shares of
Stock pursuant to Restricted Stock Units, if any, are to be delivered to you,
such delivery will be made to your designated beneficiary, or if no beneficiary
has survived you or been designated, or if the beneficiary designation is not
enforceable and/or valid under the inheritance and other laws in your country
(as determined by the Company in its sole discretion), to the administrator or
executor of your estate. Any such transferee must furnish the Company with
(i) written notice of




2



--------------------------------------------------------------------------------





his or her status as a transferee, and (ii) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


6.    DEFERRAL ELECTION. If permitted by the Company to do so, you may elect to
defer receipt of the shares of Stock that otherwise would be issued pursuant to
the vesting of your Award in accordance with the terms and conditions, including
the applicable eligibility requirements, of the Company’s Deferred Compensation
Plan (or such other successor plan as may be adopted by the Company). The
Committee will, in its sole discretion, establish the rules and procedures for
such deferrals.


7.    COMPLIANCE WITH LAW. The grant of your Award and the issuance of any
shares of Stock thereunder shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
You may not be issued any shares of Stock if such issuance of shares of Stock
would constitute a violation of any applicable federal, state or foreign
securities laws, any other governmental regulatory body, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. You understand that the Company is under no
obligation to register or qualify the shares with the United States Securities
Exchange Commission or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares of Stock.


In addition, you may not be issued any shares of Stock unless (i) a registration
statement under the Securities Act shall at the time of issuance be in effect
with respect to the shares of Stock or (ii) in the opinion of legal counsel to
the Company, the shares of Stock may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT THE SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. Where the Company determines that the
delivery of any shares of Stock to settle this Award would violate federal
securities laws or other applicable laws or rules or regulations promulgated by
any governmental agency, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that delivery of shares of Stock
will no longer cause such violation. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock shall relieve the Company of any liability in respect of the
failure to issue or sell such shares of Stock as to which such requisite
authority shall not have been obtained. As a condition to the issuance of any
shares of Stock pursuant to this Award, the Company may require you to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company. Further, you agree that
the Company shall have unilateral authority to amend the Plan and the Award
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of shares of Stock.


8.    RESTRICTIVE LEGENDS. The shares of Stock issued pursuant to this Award
shall be endorsed with appropriate legends, if any, determined by the Company.


9.    TRANSFERABILITY. Except to the limited extent permitted under Section
5(b), this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privileged
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges hereby immediately
will become null and void.


10.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the Service of the
Participating Company Group, or on the part of the Participating Company Group
to continue such Service. In addition, nothing in your Award shall obligate the
Participating Company Group, their respective stockholders, boards of directors,
Officers or Employees to continue any relationship that you might have as an
Employee, Director or Consultant for the Participating Company Group.






3



--------------------------------------------------------------------------------





11.    UNSECURED OBLIGATION. Your Award is unfunded, and even as to any
Restricted Stock Units that vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue shares
of Stock pursuant to this Award Agreement. You shall not have voting or any
other rights as a stockholder of the Company with respect to the shares of Stock
acquired pursuant to this Award Agreement until such shares of Stock are issued
to you pursuant to this Award Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company with respect to the
shares of Stock so issued. Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.


12.    TAX OBLIGATIONS.


(a)    General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all federal, state, local and
foreign income, employment, social insurance, payroll taxes, payment on account
or other taxes related to your participation in the Plan and legally applicable
to you or deemed by the Participating Company Group to be an appropriate charge
to you even if technically due by the Participating Company Group (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items,
is, and remains, your responsibility. You further acknowledge that the
Participating Company Group (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of your Award, including, but not limited to, the grant, vesting or settlement
of this Award, subsequent sale of Stock acquired pursuant to this Award, or the
receipt of any dividends and/or Dividend Equivalents and (ii) does not commit to
and is under no obligation to structure the terms of the grant or any other
aspect of your Award to reduce or eliminate your liability for Tax-Related
Items. Further, if you have become subject to tax in more than one jurisdiction,
as applicable, you acknowledge that the Participating Company Group may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


(b)    Withholding Arrangements. Prior to any relevant taxable or tax
withholding event, as applicable, you will pay or make adequate arrangements
satisfactory to the Participating Company Group to satisfy all Tax-Related
Items. In this regard, you hereby authorize the Participating Company Group, or
its respective agents, in their sole discretion and subject to any limitations
under applicable law, to satisfy any applicable withholding obligations with
regard to all Tax-Related Items by one or more of the following means:


i.
withholding of that number of whole vested shares of Stock otherwise deliverable
to you pursuant to this Award Agreement having a Fair Market Value not in excess
of the amount of the withholding obligation for Tax-Related Items determined by
the Company after considering required withholding rates and to the extent
permitted under the Plan, the Company may determine such amount by considering
other applicable withholding rates up to the maximum rate applicable in your
jurisdiction. For tax purposes, you are deemed to have been issued the full
number of shares of Stock subject to the vested Award, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items;


ii.
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization);


iii.
tender by you of a payment in cash or check to the Participating Company Group
(as applicable) of any amount of the Tax-Related Items;


iv.
withholding by any Participating Company of any amount of the Tax-Related Items
from your wages of any other compensation owed to you by any Participating
Company; and/or


v.
in the event this Award is settled in whole or in part in cash, withholding from
the cash to be distributed to you in settlement of this Award.









4



--------------------------------------------------------------------------------





(c)    Subject to Section 12(b)(i), to the extent the Company withholds for
Tax-Related Items by using a rate higher than your applicable tax rate, you may
receive a refund of any over-withheld amount in cash and you will have no
entitlement to the equivalent amount in shares of Stock.


(d)    You shall pay to the Participating Company Group (as applicable) any
amount of Tax-Related Items that the Participating Company Group may be required
to withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company shall have no
obligation to issue or deliver shares, cash or the proceeds of the sale of Stock
until you have satisfied the obligations in connection with the Tax-Related
Items as described in this Section.


(e)     Notwithstanding the foregoing, if you are a Section 16 officer of the
Company under the Exchange Act, the Company will withhold using the method
described under 12(b)(i) above unless the use of such withholding method is
problematic under applicable laws or has materially adverse accounting
consequences, in which case the Committee (as constituted to satisfy the
requirements of Exchange Act Rule 16b-3) shall determine which of the other
methods described in Section 12(b) above shall be used to satisfy the
withholding obligation for Tax-Related Items.


13.    NATURE OF AWARD. In accepting your Award, you acknowledge, understand and
agree that:


(a)    the Plan is established voluntarily by the Company; it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


(b)    the grant of your Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted in the past;


(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;


(d)    the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Participating Company Group and shall not interfere with any ability of the
Participating Company Group to terminate your employment or service relationship
(if any);


(e)    you are voluntarily participating in the Plan;


(f)    the Award and the Stock subject to the Award, and the income from and
value of same, are not intended to replace any pension rights or compensation;


(g)    the Award and the Stock subject to the Award, and the income from and
value of same, are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay bonuses, long-service awards,
pension or retirement or welfare benefits or similar mandatory payments;


(h)    the future value of the underlying shares of Stock subject to your Award
is unknown, indeterminable and cannot be predicted with certainty;


(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Service with the
Participating Company Group (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any);


(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits




5



--------------------------------------------------------------------------------





transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and


(k)     the following provisions apply only if you are providing Service outside
the United States:
i.
the Award and the shares of Stock subject to the Award, and the income from and
value of the same, are not part of normal or expected compensation or salary for
any purpose;


ii.
unless otherwise agreed with the Company, the Award and the shares of Stock
subject to the Award, and any income from and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of a Participating Company other than the Company; provided, however,
that your continued Service shall be required for vesting of the Restricted
Stock Units as may be set forth in the Grant Notice and this Award Agreement;
and


iii.
the Participating Company Group shall not be liable for any foreign exchange
rate fluctuation between your local currency and the United States Dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement.







14.    DELIVERY OF DOCUMENTS AND NOTICES. Any document relating to participating
in the Plan or this Award and/or notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Award Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery, electronic delivery, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail,
with postage and fees prepaid, or with a nationally recognized courier
designating express or expedited service with evidence of delivery, addressed to
the other party at the e-mail address, if any, provided for you by the Company
or a Participating Company or at such other address as such party may designate
in writing from time to time to the other party.


(a)    Description of Electronic Delivery. The Plan and Award documents, which
may include but do not necessarily include the Plan prospectus, Grant Notice,
Award Agreement, Certificates, and United States financial reports of the
Company, may be delivered to you electronically by the Company or a third party
designated by the Company. Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other delivery determined at the Committee’s
discretion.


(b)    Consent to Electronic Delivery. You acknowledge that you have read
Section 14 and consent to the electronic delivery of the Plan and Award
documents by the Company or a third party designated by the Company and agree to
participate in the Plan through any online or electronic system established and
maintained by the Company or a third party designated by the Company, as
described in Section 14. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
equity@adobe.com. You further acknowledge that you will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, you understand that you must provide the Company or any designated
third party with a paper copy of any documents delivered electronically if
electronic delivery fails. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at equity@adobe.com. Finally, you
understand that you are not required to consent to electronic delivery.


15.    DATA PRIVACY CONSENT. You understand that the Participating Company Group
holds certain personal information about you, including, but not limited to,
your name, home address, email address and telephone number, date of birth,
social insurance number (to the extent permitted under applicable law), passport
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in the Company,




6



--------------------------------------------------------------------------------





details of all Awards or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor (all "Data"),
for the exclusive purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to E*TRADE, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that if you reside outside the
United States, you may, at any time, view or access Data or require it to be
provided to another company, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.


If you are an employee of an affiliate of the Company in the European Economic
Area, or the United Kingdom (after the UK ceases to be a member state of the
EU), the grant of consent below is not relevant to you. Company (and other
authorized recipients of the Data) process the Data for the purpose of
implementing, administering and managing the Plan; this is necessary in order to
perform Company's contractual obligations under this RSU Grant Agreement. If you
do not provide Data required for this purpose, Company will not be able to
perform its obligations under this RSU Grant Agreement and this may affect your
ability to participate in the Plan. The Company and E*TRADE have entered into
standard contract clauses, in the form authorized by the European Commission,
with its affiliates in the European Economic Area in order to provide adequate
protection for Data. The Company is the controller responsible for the Data
processing described above and can be contacted at 345 Park Avenue, San Jose,
California 95110 USA, or AskPrivacy@adobe.com. You are entitled to complain to
an EEA data protection authority in the country where you live, work, or believe
any breach of data protection law has occurred.


Unless you are employee of an affiliate of the Company in the European Economic
Area or the United Kingdom (after the UK ceases to be a member state of the
EU)., you hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your Data by and among the members of
the Participating Company Group and by E*TRADE and any other company selected by
Company to assist it in administering the Plan, for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with your employer will not be
affected: the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant Restricted Stock Units or other equity to
you awards or administer or maintain such awards. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.


16.    APPLICATION OF SECTION 409A (ONLY APPLICABLE TO U.S. TAXPAYERS). Absent a
proper deferral election, it is intended that all of the benefits and payments
provided under this Award satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under the
“short-term deferral” rule set forth in United States Treasury Regulation
Section 1.409A‑1(b)(4), and this Award will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, this
Award and the payments and benefits to be provided hereunder are intended to,
and will be construed and implemented so as to, comply in all respects with the
applicable provisions of Code Section 409A, and any provisions calling for
payments on a termination of employment or other service shall be read to mean a
“separation from service” (as defined under Treasury Regulation Section
1.409-1(h) without reference to alternative definitions thereunder). For
purposes of Code Section 409A, each payment, installment and benefit under this
Award is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A‑2(b)(2). Notwithstanding any other provision of this
Award, to the extent that (i) one or more of the payments or benefits received
or to be received by you upon “separation from service” pursuant




7



--------------------------------------------------------------------------------





to this Plan would constitute deferred compensation subject to the requirements
of Code Section 409A, and (ii) you are a “specified employee” within the meaning
of Code Section 409A at the time of separation from service, then to the extent
delayed commencement of any portion of such payments or benefits is required in
order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and
the related adverse taxation under Section 409A, such payments and benefits
shall not be provided to you prior to the earliest of (a) the expiration of the
six-month period measured from the date of separation from service, (b) the date
of your death or (c) such earlier date as permitted under Section 409A without
the imposition of adverse taxation on you. Upon the first business day following
the expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all
payments and benefits deferred pursuant to this paragraph shall be paid in a
lump sum to you, and any remaining payments and benefits due shall be paid as
otherwise provided herein.


17.    BINDING AGREEMENT. Subject to the limitation on the transferability of
this Award contained herein, the Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


18.    COMMITTEE AUTHORITY. The Committee will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon you, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.


19.    HEADINGS. The headings of the Sections in this Award Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.


20.    MISCELLANEOUS.


(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.


(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.


21.    AGREEMENT SEVERABLE. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


22.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, which are hereby made a part of your Award, and is further subject to
all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between one or more provisions of your Award Agreement and one or more
provisions of the Plan, the provisions of the Plan shall control.


23.    APPLICABLE LAW AND VENUE. The Award and the provisions of this Award
Agreement shall be governed by, and subject to, the laws of the State of
California, United States of America. For purposes of any action, lawsuit or
other proceedings brought to enforce this Award Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of Santa Clara County, California, or the




8



--------------------------------------------------------------------------------





federal courts of the United States for the Northern District of California, and
no other courts, where this grant is made and/or to be performed.


24.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You understand and agree that you should consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.


25.    LANGUAGE. If you received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.


26.    APPENDIX. Notwithstanding any provisions in this Award Agreement, the
Award shall be subject to any special terms and conditions set forth in any
Appendix to this Award Agreement for your country. Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Award
Agreement.


27.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Award and on
any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


28.    WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or another Participant.


29.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that you
may be subject to insider-trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States and your country of
residence, which may affect your ability to acquire, sell or attempt to sell
shares of Stock or rights to shares of Stock (e.g., the Award) during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions, including the United States and
in your country). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You should consult your personal
legal advisor for further details regarding any insider trading restrictions
and/or market-abuse laws in your country.


30.    FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS. Your
country may have certain foreign asset and/or account reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Stock under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of shares of
Stock) in a brokerage or bank account outside your country. You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country. You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker and/or within a certain time after receipt.
You acknowledge that it is your responsibility to be compliant with such
regulations, and you should consult your personal legal advisor for any details.




9



--------------------------------------------------------------------------------







APPENDIX TO
ADOBE INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


(GLOBAL)


This Appendix includes special country-specific terms that apply if you are
residing and/or working in one of countries covered by the Appendix. The
Appendix is part of the Award Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Award Agreement.


This Appendix also includes information of which you should be aware with
respect to your participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2019 and is provided solely for informational purposes.
Such laws are often complex, change frequently, and results may differ based on
the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Award vests or
you sell Stock acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


Note that if you are a citizen or resident of a country other than the country
in which you are residing and/or working, or you transfer employment or
residency after the Award is granted to you, the information contained in this
Appendix may not be applicable to you.


Australia
Australian Offer Document
The Award is intended to comply with the provisions of the Corporations Act
2001, Australian Securities and Investments Commission ("ASIC") Regulatory Guide
49 and ASIC Class Order 14/1000. Additional details are set forth in the Offer
Document for the Award. Your right to participate in the Plan and receive the
Award under the Plan is subject to the terms and conditions as stated in the
Offer Document, the Plan and the Award Agreement. By accepting the Award, you
acknowledge and confirm that you have received these documents.


Tax Information
The Plan is a plan to which subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in that Act).
Exchange Control Information
Exchange control reporting is required for payments equal to or exceeding
AUD10,000 to a foreign individual or entity. This reporting is generally done
automatically by the financial institution making the transfer.
Austria
Exchange Control Information
If you hold shares of Stock purchased under the Plan outside of Austria (even if
you hold them outside of Austria at a branch of an Austrian bank) or cash
(including proceeds from the sale of shares of Stock), you must submit an annual




10



--------------------------------------------------------------------------------





report to the Austrian National Bank using the form “Wertpapiermeldung. An
exemption applies if the value of the shares of Stock held outside of Austria
does not exceed €5,000,000 as of 31 December each year or the value of the
shares of Stock held outside of Austria as of any quarter does not exceed
€30,000,000. The deadline for filing the annual report is January 31 of the
following year and the deadline for filing the quarterly report is the 15th day
of the month following the end of the respective quarter.
When shares of Stock are sold, there may be reporting obligations if the cash
received is held outside Austria. If the transaction volume of all your cash
accounts abroad exceeds €10,000,000, the movements and the balance of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth day of the following month with the form “Meldungen SI-Forderungen
und/oder SI-Verpflichtungen.” If the transaction value of all cash accounts
abroad is less than €10,000,000, no ongoing reporting requirements apply.
Belgium
Foreign Asset/Account Reporting Information
You are required to report any security or bank accounts (including brokerage
accounts) you maintain outside of Belgium on your annual tax return. In a
separate report, you are required to provide the National Bank of Belgium with
certain details regarding such foreign accounts (including the account number,
bank name and country in which any such account was opened). This report, as
well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under Kredietcentrales /
Centrales des crédits caption.
Bermuda
Securities Law Information
The Award Agreement is not subject to and has not received approval from the
Bermuda Monetary Authority and the Registrar of Companies in Bermuda, and no
statement to the contrary, explicit or implicit, is authorized to be made in
this regard. The securities may be offered or sold in Bermuda only in compliance
with the provisions of the Investment Business Act 2003 of Bermuda.
Brazil
Nature of Award 
This provision supplements Section 13 of the Award Agreement:
By accepting this Award, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to receive shares of
Stock pursuant to the Award only if the vesting conditions are met and any
necessary services are rendered by you between the Date of Grant and the
applicable vesting date, and (iii) the value of the underlying Shares of Stock
is not fixed and may increase or decrease without compensation to you. 
Compliance with Laws
By accepting this Award, you agree that you will comply with Brazilian law when
you vest in your Award and sell shares of Stock. You also agree to report and
pay any and all taxes associated with the vesting of the Award, the sale of the
shares of Stock acquired pursuant to the Plan and the receipt of any dividends.
Exchange Control Information
You must prepare and submit a declaration of assets and rights held outside of
Brazil to the Central Bank on an annual basis if you hold assets or rights
valued at more than US$100,000. The assets and rights that must be reported
include shares of Stock.




11



--------------------------------------------------------------------------------





Canada (Quebec only)
Language Acknowledgment
The parties acknowledge that it is their express wish that this agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy
This provision supplements Section 15 of the Award Agreement:
You hereby authorize the Participating Company Group and their representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Participating Company Group to disclose and discuss
the Plan with their advisors. You further authorize the Participating Company
Group to record such information and to keep such information in your employee
file.
Canada (all provinces)
Delivery of Shares
This provision supplements Section 5 of the Award Agreement:
Notwithstanding any discretion referred to in Section 2.1(ee) of the Plan, the
Restricted Stock Units granted to Participants in Canada do not represent the
right to receive a cash payment equal to the value of the shares of Stock, or a
combination of cash and shares of Stock; vested Restricted Stock Units will be
paid to Participants in Canada in shares of Stock only.
Securities Law Information
You acknowledge and agree that you will only sell shares of Stock acquired
through participation in the Plan outside of Canada through E*TRADE or such
other broker designated under the Plan, provided that such sale takes place
outside of Canada through the facilities of a stock exchange on which the shares
of Stock are listed. Currently, the shares of Stock are listed on Nasdaq Global
Select Market.
Termination of Employment
This provision replaces Section 1(c) of the Award Agreement:
For purposes of the Award, your Service will be considered terminated, and your
right to vest in the Award under the Plan, if any, (and any related Dividend
Equivalents) will terminate, as of the date that is the earliest of:  (a) the
date your Service with the Participating Company Group is terminated, (b) the
date you receive written notice of termination from the Participating Company
Group, regardless of any notice period or period of pay in lieu of such notice
mandated under the employment laws in the jurisdiction where you are employed or
the terms of your employment agreement, if any; and (c) the date you are no
longer employed by or actively providing Service to the Participating Company
Group (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of the employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any). The
Committee shall have the exclusive discretion to determine when you are no
longer actively providing Service for purposes of your Award (including whether
you may still be considered to be providing services while on an approved leave
of absence).




12



--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
You may be required to report foreign specified property (including shares of
Stock and rights to shares of Stock such as Restricted Stock Units) on form
T1135 (Foreign Income Verification Statement) if the total cost of your foreign
specified property exceeds C$100,000 at any time in the year. If applicable, the
form must be filed by April 30 of the following year. When shares of Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Stock.
The ACB ordinarily would equal the fair market value of the Stock at the time of
acquisition, but if you own other shares of Stock of the same Company, this ACB
may have to be leveraged with the ACB of the other Stock. Please refer to form
T1135 (Foreign Income Verification Statement) and consult your tax advisor for
further details.
Chile
Securities Law Information
The offer of Restricted Stock Units constitutes a private offering of securities
in Chile effective as of the Date of Grant. The offer of Restricted Stock Units
is made subject to general ruling N° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS. Given
that the Restricted Stock Units are not registered in Chile, the Company is not
required to provide public information about the Restricted Stock Units or the
shares of Stock in Chile. Unless the Restricted Stock Units and/or the shares of
Stock are registered with the SVS, a public offering of such securities cannot
be made in Chile.
Esta oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General N° 336 de la Superintendencia de Valores y Seguros de Chile
(“SVS”). Esta oferta versa sobre valores no inscritos en el Registro de Valores
o en el Registro de Valores Extranjeros que lleva la SVS, por lo que tales
valores no están sujetos a la fiscalización de ésta. Por tratarse las Unidades
de Acciones Restringidas de valores no registrados en Chile, no existe
obligación por parte de la Compañía de entregar en Chile información pública
respecto de los Unidades de Acciones Restringidas o sus Acciones. Estos valores
no podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
Exchange Control Information
Exchange control reporting requirements will apply if the value of any shares of
Stock acquired without the remittance of funds out of Chile exceeds US$10,000.
It is not clear whether this requirement also applies in the case of Restricted
Stock Units where no payment is made to acquire the shares; however, if the
Central Bank of Chile considers the acquisition of shares of Stock for no
consideration to be an “investment operation” the requirement will apply. You
should consult your personal legal advisor for further details.


You are not required to repatriate funds obtained from the sale of shares of
Stock or any dividends to Chile. However, if you decide to repatriate such
funds, you must do so through the Formal Exchange Market if the amount of the
funds exceeds US$10,000. In such case, you must report the payment to a
commercial bank or registered foreign exchange office receiving the funds.


If your aggregate investments held outside of Chile exceed US$5,000,000 in any
year (including the investments made under the Plan), you must report the
investments annually to the Central Bank.


Please note that exchange control regulations in Chile are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to the vesting of the Award or
receiving proceeds from the sale of shares of Stock acquired under the Plan.






13



--------------------------------------------------------------------------------





Tax Reporting Information and Registration


The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) any taxes paid abroad which will be used as
a credit against Chilean income taxes, and (ii) the results of foreign
investments on a sworn statement which must be submitted electronically through
the CIRS website at www.sii.cl. You should consult with your personal tax
advisor with respect to your filing requirements.


China
Delivery of Shares: This provision replaces Section 5 of the Award Agreement:
Notwithstanding anything in the Award Agreement, the Restricted Stock Units
granted to you do not provide any right to receive shares of Stock. Upon
vesting, the Restricted Stock Units shall be settled and paid only in cash
through local payroll in an amount equal to the fair market value of the shares
of Stock at vesting less any Tax-Related Items. You agree to bear any currency
fluctuation risk between the time the Restricted Stock Units vest and the time
the cash payment is distributed to you.


Colombia
Labor Law Acknowledgement
By accepting this Award, you acknowledge that pursuant to Article 128 of the
Colombia Labor Code, the Plan and related benefits do not constitute a component
of “salary” for any purposes. Therefore, the Award and related benefits will not
be included and/or considered for purposes of calculating any and all labor
benefits, including but not limited to legal/fringe benefits, vacations,
indemnities, payroll taxes and social insurance contributions.
Securities Law Information
The shares of Stock are not and will not be registered in the Colombian registry
of publicly traded securities (Registro Nacional de Valores y Emisores) and
therefore the shares of Stock may not be offered to the public in Colombia.
Nothing in this Award Agreement should be construed as the making of a public
offer of securities in Colombia.
Exchange Control Information
Investments in assets located abroad (including shares of Stock) are subject to
registration with the Bank of the Republic if your aggregate investments held
abroad (as of December 31 of the applicable calendar year) equal or exceed
US$500,000. Registration is undertaken via lodgment of Form 11 and must be filed
by June 30 of the year following that in which the investment was made. Upon
sale or other disposition of investments (including shares of Stock) which have
been registered with the Central Bank, the registration with the Central Bank
must be cancelled no later than March 31 of the year following the sale or
disposition (or a fine of up to 200% of the value of the infringing payment will
apply). When investments held abroad are sold or otherwise disposed of,
regardless of whether they have been registered with the Central Bank, you must
repatriate the proceeds to Colombia by selling currency to a Colombian bank and
filing the appropriate form.
Czech Republic
Exchange Control Information
The Czech National Bank may require you to fulfill certain notification duties
in relation to the Award and the opening and maintenance of a foreign account
(e.g., may be required to report foreign direct investments, financial credits
from abroad, investment in foreign securities, and associated collections and
payments). However, because exchange control regulations change frequently and
without notice, you should consult your personal legal advisor prior to the
vesting of the Award and the sale of shares of Stock and before opening any
foreign accounts in connection with the Plan to ensure compliance with current
regulations. It is your responsibility to comply with any applicable Czech
exchange control laws.




14



--------------------------------------------------------------------------------





Denmark
Stock Option Act
You acknowledge that you have received an Employer Statement in Danish. To the
extent more favorable to you and required to comply with the Stock Option Act,
the terms set forth in the Employer Statement will apply to your participation
in the Plan.
Foreign Asset/Account Reporting Information
You may hold shares of Stock acquired under the Plan in a safety-deposit account
(i.e., a brokerage account) with either a Danish bank or with an approved
foreign broker or bank. If the shares of Stock are held with a foreign broker or
bank, you are required to inform the Danish Tax Administration about the
safety-deposit account. For this purpose, you must file a Form V (Erklæring V)
with the Danish Tax Administration. You must sign the Form V and by signing the
Form V, you undertake an obligation, without further request each year to
forward information to the Danish Tax Administration concerning the shares of
Stock in the account. You can agree with the broker or bank that they undertake
the required reporting, in which case the reporting should be undertaken no
later than February 1 of the year following the calendar year to which the
information relates. You have to file documentation that an agreement with the
bank or broker is in place and that the bank or broker will provide the
information to the Danish Tax Authorities. By signing the Form V, you authorize
the Danish Tax Administration to examine the account.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account likely will be treated as a deposit account if cash
can be held in the account. Therefore, you likely must also file a Form K
(Erklæring K) with the Danish Tax Administration. You must sign the Form K, and
by signing the Form K, you undertake an obligation, without further request each
year to forward information to the Danish Tax Administration concerning the
content of the deposit account. You can agree with the broker or bank that they
undertake the required reporting, in which case the reporting should be
undertaken no later than February 1 in the year following the calendar year to
which the information relates. You have to file documentation that an agreement
with the bank or broker is in place and that the bank or broker will provide the
information to the Danish Tax Authorities. By signing the Form K, you authorize
the Danish Tax Administration to examine the account.
Exchange Control Information
If you establish an account holding shares of Stock acquired from the Awards or
an account holding cash outside Denmark, you must report the account to the
Danish Tax Administration.
Finland
There are no country-specific provisions.
France
Language Consent
By accepting the Award and the Award Agreement, which provides for the terms and
conditions of your Award, you confirm having read and understood the documents
relating to this Award (the Plan and the Award Agreement, including this
Appendix) which were provided to you in English. You accept the terms of those
documents accordingly.
En acceptant l’Attribution d'Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions de vos Actions Attribuées, vous confirmez
avoir lu et compris les documents relatifs à cette attribution (le Plan et le
Contrat d’Attribution, ainsi que la présente Annexe) qui vous ont été transmis
en langue anglaise. Vous acceptez ainsi les conditions et termes de ces
documents.




15



--------------------------------------------------------------------------------





Type of Award
The Awards are not intended to be French tax-qualified Awards.
Foreign Asset/Account Reporting Information


If you are a French resident and you hold cash or Stock outside of France, you
must declare all foreign bank and brokerage accounts (including any accounts
that were opened or closed during the tax year) on an annual basis on a special
form, No. 3916, together with your income tax return. Further, if you are a
French resident with foreign account balances exceeding €1,000,000, you may have
additional monthly reporting obligations.


Germany


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). The report must be filed electronically and
the form of report (Allgemeine Meldeportal Statistik) can be accessed via the
Bundesbank’s website (www.bundesbank.de). If you use a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of Stock acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.


Hong Kong


Delivery of Shares
This provision supplements Section 5 of the Award Agreement:
Shares received under the Plan are accepted as a personal investment. In the
event the Restricted Stock Units vest and shares of Stock are paid to
Participant within six months of the Date of Grant, Participant agrees that he
or she will not dispose of the shares of Stock acquired prior to the six-month
anniversary of the Date of Grant.


Securities Law Information


Securities Warning: This offer of Restricted Stock Units and the shares of Stock
to be issued pursuant to the Award is not a public offer of securities and is
available only for Employees of the Participating Company Group. The Award
Agreement, including this Appendix, the Plan and other incidental Award
documentation have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor has the Award documentation
been reviewed by any regulatory authority in Hong Kong. The Restricted Stock
Units are intended only for the personal use of each eligible Employee, the
Company and the Participating Company Group and may not be distributed to any
other person. If you are in any doubt about any of the contents of the Award
Agreement, including this Appendix, or the Plan, you should obtain independent
professional advice.


Nature of Scheme


The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


India


Exchange Control Information


You must repatriate all proceeds received from the sale of shares of Stock to
India within 90 days of receipt for sale of Stock proceeds and within 180 days
of receipt for dividends, or as prescribed under applicable Indian exchange
control




16



--------------------------------------------------------------------------------





laws as may be amended from time to time. You must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Participating
Company Group requests proof of repatriation. It is your responsibility to
comply will applicable exchange control laws in India.


Foreign Asset/Account Reporting Information


You may be required to declare in your annual tax return (a) any foreign assets
held by you (e.g., shares of Stock acquired under the Plan and, possibly, the
Award), and (b) any foreign bank accounts for which you have signing authority.


Tax Information


The amount subject to tax will partially be dependent upon a valuation of the
Shares that the Company will obtain from a Category 1 Merchant Banker registered
with the Securities and Exchange Board of India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law (which is
generally every 180 days).


Ireland


Director Notification Requirement


If you are a director, shadow director or secretary of an Irish subsidiary, you
must notify the Irish subsidiary in writing if (1) you receive or dispose of an
interest exceeding 1% of the Company (e.g., the Award, shares of Stock, etc.),
(2) you become aware of an event giving rise to a notification requirement, or
(3) you become a director or secretary if such an interest exists at that time.
This disclosure requirement also applies to any rights or shares acquired by
your spouse or minor child(ren).


Israel


Immediate Sale of Shares of Stock


Upon the vesting of the Award, you agree to the immediate sale of any shares of
Stock to be issued to you upon vesting and settlement of the Award. You further
agree that the Company is authorized to instruct its designated broker to assist
with the mandatory sale of such shares of Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company’s designated broker to
complete the sale of such shares of Stock. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the shares
of Stock at any particular price. Upon the sale of the shares of Stock, the
Company agrees to pay you the cash proceeds from the sale of the shares of
Stock, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items. You acknowledge that you are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Award Agreement.


Italy


Plan Document Acknowledgment


By accepting this Award, you acknowledge that you have received a copy of the
Plan, reviewed the Plan, the Award Agreement and this Appendix in their entirety
and fully understand and accept all provisions of the Plan, the Award Agreement
and this Appendix.


In addition, you further acknowledge that you have read and specifically and
expressly approve the following Sections of the Award Agreement and this
Appendix: Section 7 (Compliance with Law); Section 10 (Award Not a Service
Contract); Section 12 (Tax Obligations); Section 13 (Nature of Award); Section
14 (Delivery of Documents and Notices); Section 22 (Governing Plan Document);
Section 23 (Applicable Law and Venue); Section 26 (Appendix); Section 27
(Imposition of Other Requirements), as well as the Data Privacy provision below.




17



--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information
You are required to report in your annual tax return: (a) any transfers of cash
or shares of Stock to or from Italy; (b) any foreign investments or investments
(including the shares of Stock issued at vesting of the Award, cash or proceeds
from the sale of shares of Stock acquired under the Plan) held outside of, if
the investment may give rise to income in Italy (this will include reporting the
shares of Stock issued at vesting of the Award combined with other foreign
assets); and (c) the amount of the transfers to and from abroad which have had
an impact during the calendar year on your foreign investments or investments
held outside of Italy. You are exempt from the formalities in (a) if the
investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on your behalf.
Japan
Foreign Asset/Account Reporting Information


You will be required to report details of any assets (including any shares of
Stock acquired under the Plan) held outside of Japan as of December 31st of each
year, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th of the following year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding Awards or shares of Stock held by you in the report.


Exchange Control Information


If the value of shares of Stock that may be acquired in any one transaction
exceeds ¥100,000,000, you must notify the Ministry of Finance (“MOF”) within 20
days of acquisition.


Korea


Exchange Control Information


You are solely responsible for complying with applicable Korean exchange control
regulations. Since the exchange control regulations change frequently and
without notice, you should consult your legal advisor to ensure compliance with
current regulations.


Foreign Asset/Account Reporting Information


You will be required to declare all foreign accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities and file a
report if the aggregate balance of such accounts exceeds a certain limit
(currently KRW 500 million or an equivalent amount in foreign currency) on any
month-end date during the year.


Mexico
Labor Law Policy and Acknowledgment
By accepting this Award, you expressly recognize that Adobe Inc, with offices at
345 Park Avenue, San Jose, California 95110, U.S.A., is solely responsible for
the administration of the Plan and that your participation in the Plan and
acquisition of shares does not constitute an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and your sole employer is Adobe Inc-Mexico Representative Office
(“Adobe-Mexico”), not the Company in the United States. Based on the foregoing,
you expressly recognize that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and your
employer, Adobe-Mexico, and do not form part of the employment conditions and/or
benefits provided by Adobe-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of your employment.




18



--------------------------------------------------------------------------------





You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación
Aceptando este Premio1, El término “Premio” se refiere a la palabra “Award.”, el
participante reconoce que Adobe Inc sus oficinas registradas en 345 Park Avenue,
San Jose, California  95110, U.S.A., es el único responsable de la
administración del Plan y que la participación del Participante en el mismo y la
adquisicion de acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, toda vez que la participación del
participante en el Plan deriva únicamente de una relación comercial con la
Compañía, reconociendo expresamente que el único empleador del participante lo
es Adobe Inc-Mexico Representative Office (“Adobe- México”), no es la Compañía
en los Estados Unidos. Derivado de lo anterior, el participante expresamente
reconoce que el Plan y los beneficios que pudieran derivar del mismo no
establecen ningún derecho entre el participante y su empleador, Adobe-México, y
no forman parte de las condiciones laborales y/o prestaciones otorgadas por
Adobe-México, y expresamente el participante reconoce que cualquier modificación
el Plan o la terminación del mismo de manera alguna podrá ser interpretada como
una modificación de los condiciones de trabajo del participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas derepresentación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
1 El término “Premio” se refiere a la palabra “Award.”


Moldova
Exchange Control Information
You may be required to repatriate all proceeds received from the sale of shares
of Stock to Moldova within a reasonable time from receipt. It is recommended
that you consult with your personal tax advisor with respect to your
requirements.
Netherlands
Insider-Trading Notification
You should be aware of the Dutch insider-trading rules, which may impact the
sale of shares of Stock issued to you at vesting and settlement of the Award. In
particular, you may be prohibited from effectuating certain transactions
involving shares of Stock if you have inside information about the Company. If
you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.




19



--------------------------------------------------------------------------------





New Zealand
Securities Law Information


WARNING: You are being offered Restricted Stock Units which allow you to acquire
shares of Stock in accordance with the terms of the Plan and the Award
Agreement. The shares of Stock, if issued, give you a stake in the ownership of
the Company. You may receive a return if dividends are paid.


If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors and holders of preferred shares have been paid.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment. You understand that you
should ask questions, read all documents carefully, and seek independent
financial advice before participating in the Plan.


The shares of Stock are quoted and approved for trading on the NASDAQ Global
Select Market in the United States of America. This means that, if you acquire
shares of Stock under the Plan, you may be able to sell your investment on the
NASDAQ if there are interested buyers. The price will depend on the demand for
the shares of Stock.


For information on risk factors impacting the Company’s business that may affect
the value of the shares
of Stock, you should refer to the risk factors discussion in the Company’s
Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which are filed
with the U.S. Securities and Exchange Commission and are available online at
www.sec.gov, as well as on the Company’s website at
https://www.adobe.com/investor-relations/financial-documents.html. You are also
entitled to receive a copy of these reports, free of charge, upon written
request to the Company at 345 Park Ave. San Jose, CA 95110 Attention: Equity
Administration


Norway
There are no country-specific provisions.
Poland
Exchange Control Information


Polish residents holding foreign securities (including shares of Stock) and
maintaining accounts abroad must report information to the National Bank of
Poland on transactions and balances of the securities and cash deposited in such
accounts if the value of such transactions or balances exceeds PLN 7,000,000. If
required, the reports must be filed on a quarterly basis by the 20th day of the
month following the end of each quarter on special forms available on the
website of the National Bank of Poland. In addition, Polish residents are
required to transfer funds through a bank account in Poland if the transferred
amount in any single transaction exceeds a specified threshold (currently
€15,000). You are required to retain the documents connected with a foreign
exchange transaction for a period of five (5) years, as measured from the end of
the year in which such transaction occurred.
Portugal
Exchange Control Information
If you acquire shares of Stock under the Plan and do not hold the shares of
Stock with a Portuguese financial intermediary, you may need to file a report
with the Portuguese Central Bank. If the shares of Stock are held by a
Portuguese financial intermediary, it will file the report for you.




20



--------------------------------------------------------------------------------





Language Consent
You hereby expressly declare that you have full knowledge of the English
language and have read, understood and fully accepted and agreed with the terms
and conditions established in the Plan and Award Agreement.
Conhecimento da Lingua
O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Award Agreement em inglês).
Romania
Exchange Control Information
If you deposit the proceeds from the sale of your shares of Stock or the receipt
of dividends and/or Dividend Equivalents in a bank account in Romania, you may
have to provide the Romanian bank through which the operations are effected with
appropriate documentation regarding the receipt of the income. If you are a
Romanian resident and acquire more than 10% of the share capital in a foreign
entity (i.e., the Company), the acquisition is required to be reported to the
National Bank of Romania (“NBR”) for statistical purposes. You should consult
with a personal legal advisor to determine whether you will be required to
submit such documentation to the Romanian bank.
Russia
Securities Law Information
These materials do not constitute advertising or an offering of securities in
Russia nor do they constitute placement of the shares of Stock in Russia. The
shares of Stock issued pursuant to the Award have not and will not be registered
in Russia, nor will they be admitted for listing on any Russian exchange for
trading within Russia. Hence, the shares of Stock described herein may not be
admitted or used for offering, placement or public circulation in Russia.
U.S. Transaction
Any shares of Stock issued pursuant to the Award shall be delivered to you
through a brokerage account in the U.S. You may hold shares of Stock in your
brokerage account in the U.S.; however, in no event will shares issued to you
and/or share certificates or other instruments be delivered to you in Russia.
You are not permitted to make any public advertising or announcements regarding
the Award or shares of Stock in Russia, or promote these shares to other Russian
legal entities or individuals, and you are not permitted to sell or otherwise
dispose of shares of Stock directly to other Russian legal entities or
individuals. You are permitted to sell shares of Stock only on the Nasdaq Global
Select Market and only through a U.S. broker.
Data Privacy Consent.
This section supplements Section 15 of the Award Agreement.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among the members of the Participating Company Group for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Participating Company Group holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.




21



--------------------------------------------------------------------------------





You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting equity@adobe.com. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock acquired upon vesting and settlement of the
Award. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing equity@adobe.com. Further, you understand that you are providing the
consents herein on a purely voluntary basis. If you do not consent, or if you
later seek to revoke your consent, your employment status or service and career
with the Employer will not be adversely affected: the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Restricted Stock Units or other equity awards or administer or
maintain such awards. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact equity@adobe.com.
Foreign Asset/Account Restrictions
Certain individuals who hold public office in Russia, as well as their spouses
and dependent children, are prohibited from opening or maintaining foreign
brokerage or bank accounts and holding any securities, whether acquired directly
or indirectly, in a foreign company (including shares of Stock acquired under
the Plan).
Foreign Asset/Account Reporting Information
You will be required to notify Russian tax authorities within one (1) month of
opening, closing or changing the details of a foreign account. Russian residents
also are required to report (i) the beginning and ending balances in such a
foreign bank accounts each year and (ii) transactions related to such foreign
accounts during the year to the Russian tax authorities, on or before June 1 of
the following year. The tax authorities can require you to provide appropriate
supporting documents related to transactions in a foreign bank account.


Exchange Control Information


Within a reasonably short time after receipt, you are required to repatriate
certain cash amounts received in connection with the Plan, including Dividend
Equivalents and proceeds from the sale of shares of Stock acquired under the
Plan, from your U.S. brokerage account to Russia as soon as you intend to use
those amounts for any purpose, including reinvestment.  Such funds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the funds are initially received in Russia, they may be
further remitted to foreign banks in accordance with Russian exchange control
laws.


As an express statutory exception to this repatriation requirement, cash
dividends paid on shares of Stock can be paid directly into a foreign bank or
brokerage account opened with a bank located in Organisation for Economic
Cooperation Development (“OECD”) or Financial Action Task Force (“FATF”)
countries (e.g., the United States) without first remitting them to a bank
account in Russia. As of January 1, 2018, cash proceeds from the sale of shares
listed on one of the foreign stock exchanges on the list provided for by the
Russian Federal law “On the Securities Market” (which currently includes the
NASDAQ Global Select Market) can also be paid directly to a foreign bank or
brokerage account opened with a bank located in an OECD or FATF country.  Other
statutory exceptions may also apply.






22



--------------------------------------------------------------------------------





Singapore


Chief Executive Officer and Director Notification Requirement


If you are a director, associate director or shadow director or the chief
executive officer (“CEO”) of a Singapore company, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore company in writing when
you receive an interest (e.g., Awards, shares of Stock) in the Company or any
related companies. In addition, you must notify the Singapore company when you
dispose of an interest in the Company or any related company (including when you
sell shares of Stock acquired pursuant to your Award). These notifications must
be made within two business days of acquiring or disposing of any interest in
the Company or any related company. In addition, a notification must be made of
your interests in the Company or any related company within two business days of
becoming a director or the CEO.


Securities Law Information


The award of Restricted Stock Units is being made in pursuant to the "Qualifying
Person" exemption under section 273(1)(f) of the Securities and Futures Act
(Chap. 289) (“SFA”). The Plan has not and will not been lodged or registered as
a prospectus with the Monetary Authority of Singapore. Hence, statutory
liability under the SFA in relation to the content of prospectuses will not
apply.


You should note that the Restricted Stock Units are subject to section 257 of
the SFA. Therefore, the Restricted Stock Units may not be offered or sold, or
made the subject of an invitation for subscription or purchase, whether directly
or indirectly, to persons in Singapore, unless such offer, sale or invitation is
made (i) more than six (6) months from the Date of Grant, (ii) pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA, or (iii) pursuant to, and in accordance with the conditions of, any
other applicable provisions of the SFA.


South Africa


Exchange Control Information


You are solely responsible for complying with applicable South African exchange
control regulations. Since the exchange control regulations change frequently
and without notice, you should consult your legal advisor prior to the
acquisition or sale of Stock under the Plan to ensure compliance with current
regulations. As noted, it is your responsibility to comply with South African
exchange control laws, and the Participating Company Group will not be liable
for any fines or penalties resulting from failure to comply with applicable
laws.


Tax Information


By accepting the Award, you agree that, immediately upon vesting of the Award,
you will notify your employer of the amount of any gain realized. If you fail to
advise your employer of the gain realized upon vesting, you may be liable for a
fine. You will be solely responsible for paying any difference in the actual tax
liability and for the amount withheld by your employer. It is recommended that
you consult with your personal tax advisor with respect to your requirements.




23



--------------------------------------------------------------------------------







Spain


Securities Law Information
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the Award.
The Award Agreement (including the Appendix) and any other document related to
the Award have not been nor will they be registered with the Comisión Nacional
del Mercado de Valores, and they do not constitute a public offering prospectus.
Foreign Asset/Account Reporting Information
You are required to report assets or rights deposited or held outside of Spain
(e.g., Stock deposited outside Spain or bank accounts held outside Spain) to the
Spanish tax authorities on your annual tax return. This reporting obligation is
based on the value of those rights and assets as of December 31 and has a
threshold of €50,000 per type of asset (bank account, shares, real estate,
etc.).


Please note that reporting requirements are based on what you have previously
disclosed and the increase in value of such and the total value of certain
groups of foreign assets. Also, the thresholds for annual filing requirements
may change each year. Therefore, you should consult your personal advisor
regarding whether you will be required to file an informational tax report for
asset and rights that you hold abroad.


Exchange Control Information


You must declare the acquisition, ownership and disposition of stock in a
foreign company (including shares of Stock acquired under the Plan) to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness, for statistical purposes.  Generally, the declaration must be
made in January for shares of Stock acquired or sold during (or owned as of
December 31 of) the prior year; however, if the value of shares acquired or sold
exceeds €1,502,530 (or you hold 10% or more of the shares capital of the Company
or such other amount that would entitle you to join the Company’s board of
directors), the declaration must be filed within one month of the acquisition or
sale, as applicable.


You may be required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., shares of Stock) and any transactions with non-Spanish
residents (including any payments of cash or shares made to you by the Company)
if the balances in such accounts together with the value of such instruments as
of December 31, or the volume of transactions with non-Spanish residents during
the prior or current year, exceeds €50,000. Once the €50,000 threshold has been
surpassed in either respect, you will generally be required to report all
foreign accounts, foreign instruments and transactions with non-Spanish
residents, even if the relevant threshold has not been crossed for an individual
item.  Generally, you will only be required to report on an annual basis (by
March 31 of each year).


Labor Law Acknowledgment


By accepting the Award, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.


You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to make grants of Awards under the Plan to Employees,
Directors and Consultants throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any Awards
will not economically or otherwise bind the Participating Company Group,
including your employer, on an ongoing basis, other than as expressly set forth
in the Award Agreement and the Plan. Consequently, you understand that the
Awards are given on the assumption and condition that the Awards shall not
become part of any employment contract (whether with the Participating Company
Group, including your employer) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation), or any other right
whatsoever. Furthermore, you understand and freely accept that there is




24



--------------------------------------------------------------------------------





no guarantee that any benefit whatsoever shall arise from the grant of Awards,
which is gratuitous and discretionary, because the future value of the Awards
and the underlying shares of Stock is unknown and unpredictable.


You understand and agree that, as a condition of the grant of the Awards, your
termination of Service for any reason other than death or disability (including
for the reasons listed below) will automatically result in the cancellation and
loss of any Awards that may have been granted to you and that were not or did
not become vested on the date of termination of Service. In particular, you
understand and agree that, unless otherwise expressly provided by the Company in
the Award Agreement, the Awards will be cancelled without entitlement to the
shares or to any amount as indemnification if you terminate Service by reason
of, but not limited to, the following: resignation; disciplinary dismissal
adjudged to be with cause; disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a "despido improcedente"); individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause; material modification of the terms
of employment under Article 41 of the Workers’ Statute; relocation under Article
40 of the Workers’ Statute; Article 50 of the Workers’ Statute; unilateral
withdrawal by your employer; and under Article 10.3 of Royal Decree 1382/1985.


You also understand that this grant of Awards would not be made but for the
assumptions and conditions set forth above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or any
of the conditions not be met for any reason, the grant, the Awards and any right
to the underlying shares of Stock shall be null and void.


Sweden


There are no country-specific provisions.


Switzerland


Securities Law Information
The Award and the issuance of any shares of Stock thereunder is not intended to
be publicly offered in or from Switzerland. Neither this Award Agreement nor any
other materials relating to the Award (1) constitute a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, (2) may
be publicly distributed nor otherwise made publicly available in Switzerland, or
(3) have been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Market Supervisory
Authority (FINMA)).


Taiwan


Exchange Control Information


You may remit foreign currency (including proceeds from the sale of shares of
Stock) into or out of Taiwan up to US$5,000,000 per year without special
permission. However, all remittances must be made through an authorized foreign
exchange bank.


Securities Law Information


The Award and the shares of Stock to be issued pursuant to the Plan are
available only to employees of the Participating Company Group. The grant of the
Award does not constitute a public offer of securities.


Turkey


Securities Law Information


Under Turkish law, you are not permitted to sell shares of Stock acquired under
the Plan in Turkey. The shares of Stock are currently traded on the Nasdaq
Global Select Market, which is located outside of Turkey, under the ticker
symbol “ADBE” and the shares of Stock may be sold through this exchange.




25



--------------------------------------------------------------------------------





United Arab Emirates
Securities Law Information
Participation in the Plan is being offered only to selected Employees, Directors
and Consultants and is in the nature of providing equity incentives to
Employees, Directors and Consultants in the United Arab Emirates. The Plan and
the Award Agreement are intended for distribution only to such Employees,
Directors and Consultants and must not be delivered to, or relied on by, any
other person. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities. If you do not understand the contents
of the Plan and the Award Agreement, you should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority has no responsibility
for reviewing or verifying any documents in connection with the Plan. Neither
the Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.
United Kingdom
Tax Obligations
The following supplements Section 12 of the Award Agreement:
Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or (if different) your
employer or by Her Majesty's Revenue & Customs ("HMRC") (or any other tax
authority or any other relevant authority).  You also hereby agree to indemnify
and keep indemnified the Company and (if different) your employer against any
Tax-Related Items that they are required to pay or withhold on your behalf or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority).






26

